Citation Nr: 1634773	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  10-47 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for hepatitis B.

2.  Whether new and material evidence has been received to reopen service connection for mononucleosis.

3.  Entitlement to service connection for coronary artery disease (CAD) status post bypass graft and aortic valve replacement.

4.  Entitlement to service connection for residuals of a third rib fracture.

5.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for service-connected right 10th and 11th rib fracture residuals with back pain due to scar tissue.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1952 to July 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010, March 2010, and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran was scheduled for a videoconference hearing in May 2016.  In an April 2016 correspondence, the Veteran indicated he would be unable to attend the scheduled Board hearing because of his present physical condition.  The Board sought clarification as to whether the Veteran would like to reschedule his hearing, and in July 2016 correspondence the Veteran's representative indicated that the Veteran did not wish to reschedule the hearing.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  


FINDINGS OF FACT

1. In July 2007 the RO denied service connection for hepatitis B because the evidence did not show that the Veteran currently had the condition.  The Veteran did not appeal the decision and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period.

2. In April 2006 the RO denied service connection for mononucleosis because the evidence did not show that the Veteran currently had the condition.  The Veteran withdrew his appeal of the denial in February 2009.

3. No new evidence relating to the Veteran currently having either hepatitis B or mononucleosis has been added to the record.

4. The Veteran's coronary artery disease did not onset in service or within one year of his separation from service and is not related to his service.

5. The Veteran does not have residuals from a rib fracture in service other than his 10th and 11th ribs.

6. The Veteran's right 10th and 11th rib fracture residuals causes back pain due to scar tissue.


CONCLUSIONS OF LAW

1.  The July 2007 rating decision denying service connection for hepatitis B is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2. New and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for hepatitis B.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The April 2006 rating decision denying service connection for mononucleosis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

4. New and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for mononucleosis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5. The criteria for service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

6. The criteria for service connection for residuals of third rib fracture have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

7. The criteria for an initial 10 percent rating for connected right 10th and 11th rib fracture residuals with back pain due to scar tissue have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.59, 4.118, Diagnostic Codes 5299-7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App 110 (2010). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c). 

Hepatitis B

The RO denied service connection for hepatitis B in a July 2007 rating decision.  The Veteran did not file a timely notice of disagreement and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period.  In addition, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the July 2007 decision.  Therefore, the July 2007 decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2015).  

The basis of the prior final denial was the RO's finding that the evidence did not show that the Veteran currently had hepatitis B.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the July 2007 rating decision that addresses this basis. 

Redundant evidence added to the record includes a medical encyclopedia entry discussing hepatitis and the Veteran's own statements claiming service connection for hepatitis.  The Veteran also submitted a statement in which he claimed that mononucleosis was the term used when he was in service for hepatitis B because hepatitis B had not been recognized at the time.  Even if factually accurate, the statement would not constitute material evidence as it does not demonstrate a current disability.

New evidence added to the record includes VA treatment records.

The Veteran's service treatment records reflect that he was diagnosed with "hepatitis infectious with jaundice" in June 1956 and discharged after laboratories studies returned to normal and he became asymptomatic.

However, newly added VA treatment records do not reflect a current diagnosis of hepatitis B.  In fact, VA treatment records indicate that the Veteran had a negative hepatitis profile in 2001.  The records further do not indicate that the Veteran has any residuals from his in-service hepatitis infection.

Thus, as there is no new evidence supporting that the Veteran currently has hepatitis B, the evidence added is not material and the claim cannot be reopened.

Mononucleosis 

The RO denied service connection for mononucleosis in an April 2006 rating decision.  The Veteran timely appealed by way of a May 2006 Notice of Disagreement.  In June 2006 a Statement of the Case was issued.  The Veteran perfected the appeal with a July 2006 VA Form 9.  In February 2009 the Veteran was afforded a videoconference hearing and the transcript notes "there were three other issues that were appealed, service connection for mononucleosis, bilateral hearing loss and tinnitus, and at a prehearing conference [the Veteran's representative] informed me that the Veteran wishes to withdraw those latter issues."  The Veteran's representative confirmed on the record that the presiding VLJ stated the issues correctly.  That same date the Veteran also submitted a statement indicating "I have a pending appeal as regards service connection for ...mononucleosis.  I wish to withdraw my appeal as regards service connection for...mononucleosis."  On that same date in February the Veteran also filed a new claim for service connection for mononucleosis.  

The March 2009 Board decision that addressed the two remaining issues the Veteran had not withdrawn explained in the introduction that 

The Veteran testified via videoconference before the undersigned Veterans Law Judge in February 2009. A copy of the transcript of this hearing has been associated with the claims file.  At that time, the Veteran withdrew his appeal as to the claims for service connection for bilateral hearing loss, tinnitus, and mononucleosis.  Therefore, these claims are no longer in appellate status See 38 C F R. § 20 204.

Under 38 C.F.R. § 20.204, only an appellant or his representative may withdraw an appeal.  Except for appeals withdrawn on the record at a hearing, withdrawals must be in writing and include the Veteran's name, claim number, and statement that the appeal is withdrawn.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204 (c).  Withdrawal does not preclude filing a new NOD and after a SOC is issued a new Substantive Appeal as to any issue withdrawn, provided such filing would be timely under these rules if the appeal withdrawn had never been filed.  Id. 

In this case, the Veteran clearly withdrew his claim on the record and in a separate written statement.  Under 38 C.F.R. § 20.204, the effect of such action was the NOD and Substantive appeal were withdrawn.  The Board considered whether the additional February 2009 statement for a "new claim" could be construed as a NOD; however, as the rating decision was issued in April 2006, the February 2009 statement would not be timely under 38 C.F.R. § 20.302.  Therefore, the April 2006 decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2015).  

The basis of the prior final denial was the RO's finding that the evidence did not show that the Veteran currently has mononucleosis.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the April 2006 rating decision that addresses this basis. 

New evidence added to the record includes the Veteran's VA treatment records.  However, as these records do not indicate a current diagnosis of mononucleosis they are not material and do not provide a basis for reopening the claim.

The Veteran has also made statements in connection with his claim to reopen, to include that his mononucleosis is secondary to his hepatitis B.  As the Veteran is not service-connected for hepatitis B, secondary service connection is not for application.

Therefore, the Board finds that no new and material evidence has been submitted to reopen the Veterans' claim for mononucleosis.

Claims for Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 
	
Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.   

Service connection may also be granted on a presumptive basis for certain chronic diseases, including cardiovascular-renal disease, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Coronary Artery Disease

In his 2009 claim for service connection, the Veteran contended he has a heart condition for which he underwent surgery in 1994 secondary to Hodgkin's disease.

The Veteran's medical records show that in September 1994 the Veteran had an aortic valve replacement, coronary artery bypass, and dissecting aortic aneurysm repair.

The Veteran is not service-connected for Hodgkin's disease, therefore secondary service connection is not for application.

The evidence further does not reflect that the Veteran's coronary artery disease onset in service or within a year of his 1957 separation from service.  Rather, the Veteran's medical records indicate that he was first diagnosed in 1994 after seeking treatment for chest pain.

Finally, the evidence does not suggest that the Veteran's coronary artery disease is related to his service.  To the extent that the Veteran himself has so contended, the Board finds that as a layperson he does not have the education, training, or experience to competently opine as to the etiology of such a medically complex disorder, the etiology of which involves internal and unseen system processes unobservable by the Veteran.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).

Based on the forgoing, the Board finds a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Residuals of a Third Rib Fracture

The Veteran is currently service-connected for right 10th and 11th rib fracture residuals.  However, he contends he also fractured a third rib in service.

Specifically, on VA examination in June 2010 the Veteran reported that he was told in service that he fractured ribs 9, 10, and 11 in a fall.

In July 2009 the Veteran had X-rays taken of his ribs at the VA.  According to the X-ray report, imaging showed old, healed rib fractures of the right 10th and 11th ribs only.

The January 1957 service treatment record from the Veteran's hospital admission after the incident states that the Veteran had a fractured 11th rib.

A review of the medical evidence does not show any record of a rib injury other than to the 10th and 11th ribs.  The Board acknowledges the Veteran's contention that he injured three ribs in the in-service fall, but finds that the objective evidence of record weighs against that contention.  The Board finds the medical records, both from the time of the injury and the current imaging, is the most probative evidence.

Based on the forgoing, the Board finds a preponderance of the evidence is against service connection for a third rib fracture.  Therefore, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Claim for Increased Rating

The Veteran currently has a noncompensable rating for service-connected right 10th and 11th rib fracture residuals with back pain due to scar tissue under Diagnostic Code 5299-5297.

The Veteran underwent a VA examination in July 2009.  He reported that two to three times per week he has a sharp pain in the right lower back associated with some positions are movements.  He reported that the pain lasts for a few seconds.  On examination the Veteran had no tenderness along the spine or the lower back or ribs.

On VA examination in June 2010 the Veteran reported that he has sharp pain in his low back usually with pressure a few times a week that lasts for a few seconds to a minute.  He stated that he lies down with the pain occurs.  Examination showed mild tenderness in the right upper back.  No scars were seen.  He had good range of motion in his cervical and lower lumbar spine.  

As there is no diagnostic code specifically for the Veteran's condition the Board has considered all potentially applicable diagnostic codes and analogous ratings.

Removal of the ribs is rated under Diagnostic Code 5297, but does not apply in this case as none of the Veteran's ribs have been removed.

Rather, the Veteran has testified that his primary residual from his rib fracture in service is a periodic sharp pain.  Painful motion of the musculoskeletal system is discuss in 38 C.F.R. § 4.59, which states that the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

Here the Veteran reports he has pain associated with certain positions or movements, and both VA examiners have opined that the pain is more likely than not due to the residual scar tissue from his in-service injury.   However, no visible scars were noted on examination.  However, considering that the evidence supports that the Veteran has nonvisible scar tissue that is causing pain, the Board finds that his condition should be rated by analogy under Diagnostic Code 7804 for painful scars and a 10 percent rating granted.  See 38 C.F.R. §§ 4.59, 4.118; Burton, 25 Vet. App. 1.

The Board finds that a rating in excess of 10 percent is not warranted.  The Veteran has reported only occasional pain but no functional limitation other than stopping his movement when the pain hits.  Specifically, no reduction in range of motion of the spine has been noted.  Further, the scarring is not visible on the Veteran's skin.

Thus, the Board finds that a 10 percent rating is warranted for the Veteran's service-connected right 10th and 11th rib fracture residuals with back pain due to scar tissue, but a preponderance of the evidence is against a higher rating. 

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   In the context of a claim to reopen, the VA must provide a notice letter that describes what evidence is necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  A notice letter was sent in February 2009 that complied with those requirements.  That letter, as well as an April 2010 notice letter, was sent prior to the initial adjudication of the issues on appeal.  The letters informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letters also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination of his ribs in July 2009 and June 2010.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examinations are adequate and contain sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran was not afforded a VA examination with respect to his claim for service connection for coronary artery disease, but none is required.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, as the only evidence that the Veteran's coronary artery disease is related to his military service is his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).














ORDER

New and material evidence has not been received to reopen the claim for service connection for hepatitis B.  The request to reopen this claim is denied.

New and material evidence has not been received to reopen the claim for service connection for mononucleosis.  The request to reopen this claim is denied.

Service connection for coronary artery disease (CAD) status post bypass graft and aortic valve replacement is denied.

Service connection for residuals of a third rib fracture is denied.

An initial rating of 10 percent, but no greater, for right 10th and 11th rib fracture residuals with back pain due to scar tissue is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


